Citation Nr: 0118644	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  96-46 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a status post 
lumbar spine fracture and diskectomy, to include as secondary 
to service-connected right ankle disability.

2.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1975 and from January 1979 to October 1979.

The Board of Veterans' Appeals (BVA or Board) observes that 
in the original claim on appeal, the veteran sought a 
compensable rating for service-connected residuals of a right 
ankle fracture.  Thereafter, the June 1996 rating decision on 
appeal increased the evaluation for this disability to 10 
percent, effective July 17, 1995, and a September 1998 rating 
decision increased the evaluation to 20 percent, also 
effective from July 17, 1995.  The veteran has continued the 
appeal.

When this case was previously before the Board in September 
1999, the Board deferred any decision as to the veteran's 
service-connected right ankle disability.  The Board also 
found that new and material evidence had been submitted to 
reopen the claim for service connection for a low back 
disability.  The Board remanded this issue to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, for additional development. The case is now 
before the Board for final appellate consideration.

The Board notes that a November 2000 decision by the Decision 
Review Officer, and its corresponding Supplemental Statement 
of the Case (SSOC), did not address the veteran's right ankle 
claim despite the fact that pertinent new evidence was 
received by the RO after the September 1999 remand.  
Regardless, the Board finds that a remand is not required in 
this case under 38 C.F.R. §  20.1304(c) (2000) and that it 
may proceed to issue a decision on this claim.  In 
correspondence received from the veteran's service 
organization in May 2001, the veteran's right to a review and 
preparation of an SOC by the RO was waived.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence shows that it is at least as likely as not 
that the veteran's current status post lumbar spine fracture 
and diskectomy is related to a March 1979 inservice low back 
injury.

3.  There is no evidence that the veteran's right ankle is 
ankylosed.


CONCLUSION OF LAW

1.  Service connection for the veteran's status post lumbar 
spine fracture and diskectomy is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304 (2000) .

2.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right ankle fracture have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Code 5271 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran maintains, in substance, that he incurred a low 
back disability while in the service, due to an injury in 
1979.  In the alternative, the veteran argues that he 
incurred a low back disability as a result of his service-
connected residuals of a right ankle fracture.  The veteran 
also contends that the current 20 percent evaluation assigned 
for these residuals does not adequately reflect their 
severity.  He contends that they result in constant symptoms 
including pain on use and reduced range of motion.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board notes that records pertaining to the 
veteran's service have been obtained; post-service private 
and VA treatment records have been obtained; records from the 
Social Security Administration (SSA) have been obtained; and 
VA examinations have been conducted and their reports 
obtained.  All these records are discussed below where 
pertinent.  

In addition, in September 1998, the veteran was provided a 
copy of a September 1998 rating decision explaining why his 
service-connected right ankle disability had been assigned an 
increased evaluation of 20 percent, and why a 30 percent 
evaluation was not assigned.  In February 2001, the RO 
specifically notified the veteran of the Veterans Claims 
Assistance Act of 2000.  It also informed him of the evidence 
VA currently had, the evidence or information he needed to 
send VA, and the evidence the VA would obtain.

There is no indication that the veteran did not receive any 
correspondence from VA, such as its return by the U.S. Postal 
Service as undeliverable.  In light of the foregoing, the 
Board finds that under the circumstances of this case, VA has 
made reasonable efforts to assist the veteran in attempting 
to substantiate his claim and that additional assistance is 
not required.  Id.

The service medical records for the veteran's first period of 
service reveal that he had a history of back injury three 
years prior to enlistment into the service in November 1975.  
Approximately ten days after entrance, he was given a 
physical profile with a diagnosis of old back fracture, 
symptomatic.  

The service medical records for the veteran's second period 
of service contain a March 2, 1979, clinical entry disclosing 
that he was seen for what was described as "exquisite" 
tenderness apparently 2-inches above the iliac crest and to 
the left of the vertebral column.  He reportedly fell 
backwards the night before.  He was referred for further 
evaluation and that report, dated the same day, indicates he 
"sustained trauma to low back 1 day ago."  The veteran 
complained of back pain.  Objectively he reportedly had a 
normal range of motion of the back except in side bending to 
the right.  There was tenderness at the left L4-5 level over 
the iliac crest.  He was provided a profile restricting him 
from use of backpack for seven days.  (This was subsequently 
extended to March 13.)

On March 5, it was noted that the condition was improved with 
physical therapy.  The tenderness was subsiding.  By March 8, 
the physical therapy has ceased.  The veteran reported he was 
still sore and stiff in the left lower back, although 
condition was improved.  Objectively, there was tenderness in 
the left lumbar area.  Range of motion was free and without 
difficulty.  There was no muscle guarding and straight leg 
raising was negative bilaterally.  The assessment was left 
lumbar muscle strain, rule out myofascitis of the left lumbar 
area.  A discharge note from physical therapy on March 12 
disclosed subjectively decreased pain.  Objectively, there 
was a good range of motion.  The veteran knew exercises and 
the assessment was maximum benefit from treatment.

An April 1980 rating decision granted the veteran service 
connection for a status post right ankle fracture.  The 
assigned evaluation was noncompensable, effective in October 
1979.  

A VA hospital summary for a period in December 1979 to 
January 1980 was noted to show that the veteran was primarily 
admitted for treatment for alcoholism.  The summary's 
diagnoses included status post lumbar spine fracture by 
history in 1972.  VA outpatient treatment records for the 
period of December 1979 to July 1982 do not reflect any 
treatment or complaints related to any low back disorder.

Private medical records from February and March 1985 reflect 
treatment for the veteran's right ankle disability without 
mention of any complaints or findings with respect to the 
veteran's low back.

Private hospital records from February and March 1990 reflect 
that the veteran had lumbar disc surgery in February 1990.  
The veteran had a history of low back pain for the previous 
several years following a motorcycle accident with occasional 
right thigh and buttock pain.  During the previous four 
months, the veteran reported increased pain in his low back 
and right leg without any specific incident.  Physical 
therapy, bed rest, pain medication, and aspirin reportedly 
did not bring relief, and his condition in fact worsened.  
The pain was noted to be in his lower back, extending down 
the right lateral thigh, posterior knee and lateral leg.  
There was also occasional numbness in the right great toe.  

In February 1990, the veteran was noted to have undergone a 
right L5-S1 laminectomy with diskectomy, and removal of 
extruded disc fragments.  A February 1990 pathology report 
indicates that the excised tissue was compatible with 
intervertebral disc.  A private medical report from March 
1990 discloses that the veteran underwent a lumbar 
hemilaminectomy and removal of a herniated lumbar disc in 
February 1990.

A November 1991 private medical report states that the 
veteran was being evaluated for low back and bilateral leg 
pain.  It was indicated that over the last month or so, the 
veteran had noticed some increasing low back pain at times, 
with the pain radiating down the posterior aspect of the 
thighs, perhaps worse on the left than the right.

VA outpatient records from February 1993 reveal that the 
veteran complained of low back pain which radiated into the 
right lower extremity.  It was noted that the veteran 
reported no recent accidents but that he was involved in a 
motorcycle crash off of a cliff 20 years earlier which 
resulted in lower extremity and back injuries.

VA outpatient records for the period of February 1994 to 
April 1995 reflect that the veteran continued to experience 
low back pain with pain radiating into the lower extremities.

Private medical records from May to July 1995 reflect that 
the veteran complained of persistent radicular pain.

Medical records from the Washington Veterans' Home provide 
that the veteran had various physical complaints, including 
low back pain and sciatica, in August and September 1995.  

An October 1995 report of an examination conducted for the 
state of Washington Division of Disability Determination 
Services provides that the veteran had chief complaints of 
pain in the right ankle and lower back.  The examiner 
recounted the veteran's history, which was based on the 
veteran's own recitation except for a June 1995 MRI report.  
The veteran reported injuring his back while in the military, 
and undergoing a laminectomy in 1989 at the L5-S1 level.  The 
surgery did help the pain but he still had pain off and on.  
On physical examination, there was no tenderness over the 
lumbar spine.  He had decreased range of motion of the lumbar 
spine and was unable to squat due to lumbar pain.  The 
veteran had full range of motion of both ankle joints.  Gait 
and station were normal.  The impression was status post 
recurrent fracture of the right ankle, treated with open 
reduction and internal fixation, no fractures of the right 
ankle in the past ten years since his open reduction and 
internal fixation; and degenerative disc disease of the 
lumbar spine, that appeared to be the result of extreme 
physical exertion, both in the army and in jobs in the 
construction industry.  

VA outpatient records for the period of July 1995 to February 
1996 reflect that the veteran continued to complain of 
chronic low back pain with right sciatica.  In August 1995, 
there was a diagnosis of sciatic nerve damage status post 
1989 laminectomy with low back pain and severe degenerative 
joint disease (DJD).  In February 1996, the veteran again 
complained of chronic low back pain with right sciatica and 
he underwent a myelogram.

A VA orthopedic examination in February 1996 revealed that 
the veteran reported that he suffered a back injury while on 
active duty in 1979, at which time he had been pushed 
backwards onto some bleachers and experienced immediate low 
back pain.  After being placed on bed rest for several days, 
he experienced a week of a sore lower back which gradually 
got better, but never totally disappeared.  He reported 
having sharp low back pain with right leg numbness in 1984, 
in addition to a sharp pain from his low back into his right 
leg.  He underwent a lumbar laminectomy in 1989 at V. M. 
Hospital without complications.  He indicated that he was 
pain free for four or five years after the surgery, but had 
experienced recurrent low back pain with right leg spasms.  
The veteran further reported that he had undergone at least 
three magnetic resonance imaging (MRI) studies in the 
previous year.  The pertinent diagnosis included history of 
low back pain, with 1989 lumbar laminectomy and recurrent low 
back pain with radicular symptoms and X-rays showing 
symmetric disc bulge at L4-5 and small herniation of the 
central disc at L5-S1 without thecal sac or neural foramina 
compression.

The report also provided that the veteran had right ankle 
range of motion from zero to 5 degrees dorsiflexion and from 
zero to 30 degrees plantar flexion.  The pertinent diagnosis 
was right ankle post open reduction and fixation, 1985, with 
present evaluation revealing residual scar medial malleolus, 
with moderate loss of ankle mobility.  It was noted that a 
radiographic examination revealed status post open reduction 
and fixation medial malleolar or distal tibia fracture with 
evident small nonunited distal tibia fracture right.  

At his personal hearing in September 1996, the veteran 
testified that he hurt his low back during service in March 
1979 (transcript (T.) at p. 1).  After he hurt his back, he 
had problems at the L4-5 level and ultimately had a 
laminectomy in 1985 at L4-5-S1 (T. at pp. 1-2).  Prior to the 
service, the veteran injured his back in a motorcycle 
accident at the age of about 16 (T. at p. 2).  The veteran 
indicated that he had a backache from the motorcycle accident 
for a couple of days which resolved (T. at p. 3).  Shortly 
after he originally enlisted in the service in 1975, he was 
given the option to separate due to the end of the Vietnam 
War (T. at pp. 3-4).  After he later enlisted again in 1979, 
he was hit on the elbow while running on bleachers, and 
thereafter fell backwards seven or eight steps, and landed on 
his back (T. at pp. 4-5).  After this accident, he was placed 
on a limited duty profile (T. at p. 5).  When he went into 
the service, the veteran indicated that his back was okay (T. 
at p. 9).  The veteran had now been told that he had 
degenerative disc disease (T. at p. 10).  

The veteran also asserted that he had constant pain in his 
right ankle (T. at p. 10).  He said that he sometimes wrapped 
his ankle, did not use a brace, and did experience popping 
everyday (T. at p. 11).  He also explained that his right 
ankle prevented him from kneeling or squatting as well as 
running (T. at p. 11).  He said that some days he used a cane 
(T. at pp. 12-13).

VA outpatient treatment records include an August 1996 
notation from the Neurosurgery Clinic that the veteran had 
been referred to the Pain Clinic.  A September 1996 treatment 
record provided that the veteran was followed by the pain 
clinic.  He complained of right foot numbness progressively 
worsening, with recent falls.  

An October 1996 statement from a VA chief resident in 
neurosurgery indicated that the veteran had been followed for 
lower extremity radiculopathy, status post lumbar diskectomy.  
Repeat radiographic examinations failed to show pathology 
that could be, in his doctors' opinion, amenable to operative 
intervention.  Electrodiagnostic studies failed to show 
evidence of right lower extremity radiculopathy. 

VA medical records indicate that the veteran sought treatment 
in January 1997 after he fell twice on the ice with increased 
pain in the right lower back and right hip.  The veteran 
reported slight chronic pain before the fall, severe now.  
The veteran's spinal range of motion was reduced in all 
directions and he complained of pain on motion.  The spine 
was positive for muscle spasm.  The assessment was low back 
strain superimposed on chronic low back pain. 

Private medical records from February and March 1998 reflect 
that the veteran reportedly had a laminectomy in 1981 at V. 
M. Hospital, and that it was an L4-5, S1 decompression.  The 
veteran believed that this helped him significantly as his 
right lower extremity pain subsided.  Thereafter, his low 
back seemed okay but then became progressively worse.  Over 
the previous year, the veteran reported recurrence of the 
pain into his right lower extremity.  In March 1998, it was 
noted that MRI's in 1993 and December 1997 revealed DJD, with 
"black disks," loss of water content, and L1, L2, and L3 
partially collapsed, with some forward angulation of those 
levels, but no particular pressure on the conus or the nerve 
roots.  The L3-4 area was noted to look quite normal, and L4- 
5 and S1 were indicated to show severe DJD, worse at L5-S1, 
but bad at both levels.  The neural foramina were quite tight 
at L5-S1, greater than L4-5, but fairly symmetric.  The discs 
were bulging at that level, but by themselves were not 
causing any lateral gutter pressure.  Neural pressure, if 
any, would be in the nerve root holes.

At his hearing before the undersigned member of the Board in 
March 1998, the veteran testified that he was discharged 
after one month into his first period of active service as a 
result of his back condition from a previous back injury (T. 
at p. 4).  The veteran had been involved in a motorcycle 
accident, but did not recall soreness or stiffness (T. at p. 
5).  X- rays in 1975 were interpreted to reveal a problem 
with L4-5-S1 (T. at p. 5).  When he reenlisted in January 
1979, he listed his back condition on the entrance 
examination and yet he was still accepted at that time (T. at 
p. 6).  After injuring his back during basic training as a 
result of a fall down some bleachers, he was place on a 
profile (T. at p. 6).  The limited duty profile lasted for 
two weeks and he continued to receive treatment thereafter 
until his discharge (T. at pp. 7-8).  Within six to eight 
months following his discharge, the veteran obtained 
treatment at the VA for soreness and spasms in his back (T. 
at p. 9).  The veteran indicated that the doctors told him 
that his back "could have been aggravated due to service" (T. 
at p. 10).  

He also noted that he had a laminectomy on L4-5-S1 and had an 
appointment for the purpose of scheduling another back 
surgery (T. at p. 10).  His first MRI was in 1987, followed 
by one in 1993 and one in December of 1997 (T. at p. 11).  
The results demonstrated blocked discs and partially 
collapsed and narrowed L1, 2 and 3, as referenced in a recent 
private medical report (T. at pp. 11-12).  The veteran 
believed that his back was aggravated by his service in the 
military when he fell while doing exercises on the bleachers 
(T. at p. 12).  At the time of his laminectomy, a physician 
told him that his back problem was probably aggravated 
through lifting activities in service and the fall down the 
bleachers (T. at p. 13).  He believed that this was written 
down by a physician at V. M. Hospital (T. at pp. 13-14).

The veteran also testified that his right ankle constantly 
swelled and had a limited range of motion (T. at p. 17).  He 
said that he noticed a lot of pain over the past year or so, 
to the point that his right ankle was almost too painful to 
bend (T. at p. 18).  He said that he used anti-
inflammatories, and sleeping pills at night to sleep through 
the pain (T. at p. 19).  

Private medical records indicate that the veteran continued 
to seek treatment for chronic low back pain, right lower 
extremity pain and parasthesias in April, June and July 1998.  
According to a private discharge summary for a period from 
August to September 1998, the veteran underwent bilateral L4-
5-S1 decompressive laminectomies and Ray cage screw fusion.  
The principle diagnosis was lumbar degenerative joint disease 
with neural foraminal stenosis.  The veteran continued to 
seek private post-operative treatment through November 1999.  
Corresponding reports refer to current symptoms and do not 
address the veteran's history.  

A VA spine examination in November 1998 revealed that at the 
time of a previous interview that was scheduled before this 
examiner, the veteran's claims file and X-rays, including his 
multiple studies and MRI's, had been reviewed.  The veteran 
was apparently requested to return at a later dated due to 
the complexity of his case and other reasons.  At the time of 
his subsequent examination, the veteran reported that he had 
an injury to his back in the summer of 1979, after which he 
was placed on light duty for a period of 30 days.  The 
examiner commented that the claims file did not document this 
injury on the current examiner's inspection of the record.  
The veteran denied back treatment initially after discharge, 
but now reported chronic back pain.  The diagnosis included 
status post laminectomy in 1990 and status post cage fusion 
in August 1998.

In an addendum report arising from the November 1998 VA spine 
examination, the examiner indicated that at the time of the 
examination, the veteran had not given the history of a 
series of low back injuries beginning at age 14.  Noting that 
he had been requested to provide an opinion whether the 
veteran's back condition was "as least as not likely to be a 
service-related injury," the examiner responded that there 
was "no documentation in the medical record, and the record 
was reviewed thoroughly now on two occasions to indicate that 
the claimant had a lower back injury while in service."  The 
examiner went on to indicate that the injury to the back or 
the effect of the service-connected lower extremity condition 
had not aggravated the current lower back problems, and that 
the veteran's degenerative disc disease in all probability 
was not related to any problem with the ankle, noting that 
this was a developmental, progressive disease process 
involving multiple levels, and that there was no increase in 
symptoms as a result of service-connected disability and no 
documentation in the file that there was aggravation.

A May 1999 SSA Disability Determination and Transmittal 
provides that the veteran's primary diagnosis was back 
problems.  A secondary diagnosis was not provided.  

In connection with the Board's September 1999 remand, the 
veteran was provided a VA orthopedic examination of the right 
foot and lower back in June 2000.  The examiner noted that he 
had reviewed the veteran's service medical records and he set 
forth a detailed history of the veteran's right ankle and low 
back.  

On current examination, the veteran's right ankle 
dorsiflexion was to about 5 degrees from neutral with his 
knee extended.  With his knee flexed, he had dorsiflexion to 
about 5 degrees.  His opposite left ankle, with knee 
extended, had dorsiflexion to about neutral.  With his left 
knee flexed, his left ankle had dorsiflexion to about 10 
degrees.  There was evidence of right Achilles tendon 
contracture, and inversion and eversion of the right subtalar 
joint were not painful.  There was swelling over the medical 
(sic) and lateral right ankle joint but no tenderness at that 
site.  He had no crepitus in his ankle joint with active and 
passive ankle flexion in an extension.  No new radiographic 
examinations of the right ankle were obtained.  However, 
there was clinical evidence of traumatic arthritis of the 
right ankle and of the right Achilles tendon contracture, 
moderate.  

One final impression was chronic low back pain.  The veteran 
gave a history of injuries to his back at age 14 in a 
motorcycle accident but also gave a history of an injury to 
his back, when he fell backward down some steps, that was 
documented in his claims file.  There was also an impression 
of history of what probably was a two-level L4-5 and L5-1 
spine fusion with screw fixation and what the veteran called 
a ray cage performed in 1998.  A second final impression was 
traumatic arthritis of the right ankle.

The examiner discussed the fact that military records 
indicated that the veteran hurt his back on March 1, 1979, 
when he fell backward down 15 or 20 bleacher steps.  The 
examiner also noted that there was a note of admission 
evaluation on October 1975 indicating that radiographic 
examination showed a pre-existent L3 compression fracture 
(questionably from the motorcycle accident at age 14).  

In August 2000, the same VA examiner offered an addendum in 
which he asserted that he had reviewed the veteran's claims 
file and the Board's remand, in June 2000 as well as on that 
day.  The examiner noted that he had also reviewed the 
veteran's Seattle VA Medical Center (VAMC) outpatient note 
chart as well as the software chart for treatment of the 
veteran at the Seattle VA.  

The examiner stated that after a review of the records, he 
concluded that the veteran had multiple injuries to his back, 
specifically the motorcycle accident at age 14 and again when 
falling down bleachers in March 1979.  

The examiner also addressed the issue of which symptoms were 
associated with each condition.  The examiner said that a 
review of the veteran's service medical records indicated 
that the veteran had a fracture of L3 when he first tried to 
join the military in 1975, that was most likely from the 
motorcycle accident.  The examiner said that since the 
veteran noted to the examiner that he did not have back 
symptoms when he entered the military in 1979, and had 
indicated that he had no back symptoms when he entered the 
military in 1975, he believed that although the veteran had 
an L3 fracture his symptoms occurred secondary to his March 
1979 injury.  

The examiner also expressed the opinion that the veteran's 
1989 surgery for two level herniated discs might have been 
related to the injury in military service, and it was also 
possible that the motorcycle accident had contributed to the 
disc degeneration and bulging.  The examiner said that this 
was speculation on his part and he could not say with any 
assurance whether the veteran indeed had disc protrusions or 
minor herniations after the motorcycle accident, and if so 
whether the fall down the steps while in the army had 
aggravated those herniations.  The examiner said that this 
was the best answer he could give and he could not add 
anything further.  

The examiner expressed the opinion that it was probable, 
i.e., a greater than 50 percent chance, that the veteran's 
back injury at age 14 contributed to the L3 vertebral 
fracture noted on radiographic examination in 1975.  The 
examiner said that the motorcycle accident or the fall down 
the steps could have contributed to the injury in the discs 
in the lower lumbar spine.  He said that he did not know what 
percentage either one contributed and could not speculate as 
far as percentages.  He said that he could not assign 
percentages.  


Analysis

Relevant laws provide that a claimant with active service may 
be granted service connection for disease or disability 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a veteran with active service may be granted 
secondary service connection for disease or disability 
proximately due to or the result of a service-connected 
disability or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence in the record is not 
against the veteran's claim for direct service connection for 
a status post lumbar spine fracture and diskectomy.  Stated 
another way, the evidence for and against the veteran's claim 
for direct service connection for a status post lumbar spine 
fracture and diskectomy is at least in equipoise.  As a 
result, giving the veteran the benefit of the doubt, service 
connection must be granted.  38 C.F.R. § 3.102 (2000).

In so finding, the Board recognizes that the evidence of 
record clearly establishes that the veteran incurred a low 
back injury prior to service, in a motorcycle accident, and 
in 1979 during his second period of service, during a fall 
down bleacher steps.  The evidence further establishes that 
the veteran had no intervening chronic low back injuries 
after his second period of service.  In this regard, the 
veteran's January 1997 low back strain was noted to be 
separate and distinct form his underlying chronic low back 
pain.  This low back strain was not shown to be chronic.  

Although the post-service records do not provide evidence of 
continuity of symptomatology from the 1979 injury until the 
present, they do include medical opinions suggesting that it 
is at least as likely as not that the veteran's current 
status post lumbar spine fracture and diskectomy is related 
to his 1979 inservice injury.  

Regarding this relationship, the Board recognizes that the 
October 1995 report for the Washington Division of Disability 
Services suggests that the veteran's degenerative disc 
disease was not incurred as a result of specific trauma.  
Rather, the report suggests that the veteran had incurred it 
as a result of constant physical exertion in the army and in 
the construction industry.  Regardless, the Board finds this 
report does not support a denial of service connection.  
First, the report does suggest that the general exertions the 
veteran performed during his service were at least partially 
to explain for his degenerative disc disease.  In addition, 
by the examiner's own account, the opinion was based on the 
history provided by the veteran.  The examiner had no access 
to the veteran's service medical records or post-service 
medical records.  

The Board also finds that the November 1998 VA examination 
report and addendum do not support a denial of service 
connection.  This report and addendum note that the veteran's 
service medical records did not demonstrate that he injured 
his low back in a fall in 1979.  In fact, this is an 
inaccurate understanding of the veteran's service medical 
records, which do in fact record such an injury.  As such, 
the report and addendum are not probative to the etiology of 
the veteran's current status post lumbar spine fracture and 
diskectomy.

On the other hand, the Board finds that the report and 
addendum stemming from the August 2000 VA examination are 
highly probative evidence regarding the etiology of the 
veteran's current low back disability.  The report and 
addendum are based on a review of the entire claims file.  
The opinions offered therein are specifically designed to 
synthesize the findings from the veteran's current 
examination with those provided in the remainder of his 
record.  Moreover, unlike the report and addendum of the 
November 1998 VA examination, this examination report 
correctly observes that the veteran's 1979 injury was 
addressed in the veteran's service medical records.  

In the 2000 VA examination reports, the VA examiner provided 
that while it was probable that the veteran's pre-service 
motorcycle accident resulted in his L3 vertebra fracture, 
either the motorcycle accident or the in-service 1979 fall 
could have contributed to the disc degeneration and bulging 
that were surgically treated in 1989.  Based on this comment, 
it would be speculative for the Board to conclude either that 
the veteran's later disc degeneration and bulging had their 
origin in his pre-service motorcycle accident or the in-
service 1979 fall down the stairs.  Accordingly, as this is 
the most probative evidence of record, direct service 
connection must be granted for a status post lumbar spine 
fracture and diskectomy.  

As service connection on a direct basis is granted, the Board 
finds that it is not necessary to address the veteran's 
alternative theory of entitlement to service connection for a 
low back disability on a secondary basis.

Turning to the issue of entitlement to an evaluation in 
excess of 20 percent for the veteran's residuals of a right 
ankle fracture, the Board notes that it has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  In assessing the 
degree of disability attributable to a service-connected 
disorder, the disorder is generally viewed in relation to its 
whole history.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Turning to the relevant laws, disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule) found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7. 

The veteran's current 20 percent evaluation is based on 
Diagnostic Code 5271, limited motion of the ankle.  This 
Diagnostic Code does not provide an evaluation in excess of 
20 percent.  A 30 percent evaluation is warranted by 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between zero and 10 
degrees.  Diagnostic Code 5270 (2000).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the residuals of the 
veteran's right ankle fracture.  In this regard, the Board 
notes that the entire medical record is negative for any 
indication that the veteran's right ankle is ankylosed.  
Accordingly, a scheduler 30 percent evaluation is not 
warranted.  Diagnostic Code 5270. 

The Board recognizes the veteran's credible complaints of 
right ankle pain and weakness.  Nevertheless, it has been 
held that consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 is not warranted in this case.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(2000). "The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

In this case entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) was not considered by the RO.  
Nevertheless, the Board finds that consideration of 
entitlement to compensation under 38 C.F.R. § 3.321(b)(1) at 
this time will not result in any prejudice to the veteran.  
See Stegall v. West, 11 Vet App 268 (1998).  The Board may 
address the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 in the first instance whenever the 
record before it contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGCPREC 6-96.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his 
service-connected residuals of a right ankle fracture.  He 
has not shown that his service-connected residuals of a right 
ankle fracture have required frequent periods of 
hospitalization, and there is no documentary evidence in the 
claims file substantiating his assertion that he has been 
economically harmed beyond the degree of disability 
anticipated by their current evaluation of 20 percent.  In 
this regard, the Board finds it relevant, but not 
dispositive, that a May 1999 SSA Disability Determination and 
Transmittal identified the veteran's primary diagnosis as 
back problems and does not mention the veteran's right ankle 
disability.  Hence, the preponderance of the evidence is 
against a finding that the veteran's service-connected 
residuals of a right ankle fracture are exceptional in 
nature, or cause a marked interference with employment so as 
to render impractical the application of the regular 
schedular standards.  Id.  As there is no objective evidence 
showing that his service-connected right ankle disability has 
a substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, an extraschedular evaluation is not for 
application.

In light of the foregoing, the Board finds that an evaluation 
in excess of 20 percent for a right ankle disability is not 
warranted.



ORDER


Service connection for a status post lumbar spine fracture 
and diskectomy is granted.

An evaluation in excess of 20 percent for residuals of a 
right ankle fracture is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals






 

